Citation Nr: 0703862	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-12 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for greater trochanteric bursitis of the right hip.

2.  Entitlement to an initial rating in excess of 10 percent 
for greater trochanteric bursitis of the left hip.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1959 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that inter alia granted the 
veteran's claims for service connection for greater 
trochanteric bursitis of both hips, evaluating each hip as 10 
percent disabling, effective May 31, 2001 (the date of 
receipt of the veteran's claims).  The veteran disagreed with 
the ratings assigned to the greater trochanteric bursitis of 
each hip in November 2002.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  He also filed requests to reopen previously 
denied claims for service connection for a skin condition and 
for a left foot condition on the basis of new and material 
evidence.

In March 2004, VA notified the veteran that his claims file 
had been transferred to the jurisdiction of the Chicago RO.  
The veteran subsequently perfected timely appeals on all 4 of 
his claims in April 2004.  He also requested a Travel Board 
hearing, which was held before the undersigned in July 2006.

The issues of entitlement to an initial rating in excess of 
10 percent for greater trochanteric bursitis of the right 
hip, an initial rating in excess of 10 percent for greater 
trochanteric bursitis of the left hip, and for service 
connection for a left foot condition, including as secondary 
to service-connected greater trochanteric bursitis of the 
hips and/or a service-connected right foot condition, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a January 1977 decision, the Board denied the 
veteran's claim for service connection for a skin disease.

2.  Evidence received since the January 1977 Board decision 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim for service connection 
for a skin disease, and it does not raise a reasonable 
possibility of substantiating the claim.

3.  In a February 1998 rating decision, the RO denied service 
connection for a left foot condition; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

4.  Certain evidence received since the February 1998 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a left foot condition, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The January 1977 Board decision, which denied entitlement 
to service connection for a skin condition, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2006).

2.  Evidence received since the January 1977 Board decision 
is not new and material and the claim of entitlement to 
service connection for a skin condition is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The February 1998 rating decision, which denied 
entitlement to service connection for a left foot condition, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2006).

4.  Certain evidence received since the February 1998 rating 
decision denying service connection for a left foot condition 
is new and material, and this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The latter 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).    

All the VCAA requires is that the duty to notify is satisfied 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in February 2003 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  In the February 2003 letter, VA 
informed the appellant of the applicable laws and 
regulations, applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO complied with Pelegrini II by 
furnishing VCAA notice to the veteran in February 2003, prior 
to the initial denial in July 2003 of the veteran's requests 
to reopen previously denied claims for service connection for 
a skin condition and for a left foot condition.  Even 
assuming some defect in the initial notice, the Board notes 
that the veteran's claims for service connection for a skin 
condition and for a left foot condition were readjudicated in 
a March 2004 statement of the case (SOC), after they were 
reopened and after all of the VCAA notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  In addition, 
the veteran has been afforded an ongoing opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence. 

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

While the RO failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims for the disabilities on appeal prior to the 
denial of these claims in July 2003, such failure is harmless 
because the preponderance of the evidence is against 
reopening the veteran's previously denied claim for service 
connection for a skin condition, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the veteran's request to reopen his 
previously denied claim for service connection for a left 
foot condition, the RO's failure to provide Dingess/Hartman 
notice is harmless because of the Board's decision below to 
reopen this claim and remand it to the RO/AMC for additional 
development.

The Veterans Court has held that the VCAA requires additional 
notice when a claimant seeks to reopen a previously denied 
claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Veterans Court held that VA must examine the basis for a 
denial of a previously disallowed claim and provide the 
veteran with notice of the evidence of service connection 
found lacking in the previous denial.  Here, the RO informed 
the veteran in August 2001 that new and material evidence was 
required to reopen his claim for service connection for a 
left foot condition.  The RO advised the veteran that, to be 
considered new, the evidence must be submitted to VA for the 
first time and, to be considered material, the evidence must 
relate to the specific issue being appealed.  The RO also 
informed the veteran in the March 2004 SOC that new and 
material evidence was required to reopen his claims for 
service connection for a skin condition and for a left foot 
condition.  The March 2004 SOC advised the veteran of the 
basis for the denial of his claims, namely the lack of 
objective evidence of treatment for a left foot condition 
during service or within one year of separation from service 
and the lack of evidence relating his post-service complaints 
of a skin condition or a left foot condition to active 
service.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has attempted to obtain 
private treatment records identified by the veteran.  The 
evidence also includes the veteran's service medical records, 
which were of record at the time of the last final denial of 
his claim for service connection for a skin condition in 
January 1977 and at the time of the last final denial of his 
claim for service connection for a left foot condition in 
February 1998, and post-service VA treatment records.  With 
respect to the veteran's request to reopen a previously 
denied claim for service connection for a skin condition, the 
Board notes that providing a medical examination or obtaining 
a medical opinion would constitute a de facto reopening of 
the claim for service connection for a skin condition where 
no pertinent evidence has been received since the last final 
denial.  The VCAA does not require that a claim be reopened 
where no new and material evidence has been received.  See 38 
U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C )(iii).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

New & Material Evidence to Reopen Service Connection for a 
Skin Condition

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed his 
request to reopen a previously denied claim for service 
connection for a skin condition on November 14, 2002, the 
amended version of 38 C.F.R. § 3.156(a) is applicable to this 
claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A review of the claims file shows that the Board denied the 
veteran's claim for service connection for a skin condition 
in January 1977.  The veteran was notified of this decision 
that same month.  He did not appeal this decision.  Thus, the 
January 1977 Board decision became final.  38 U.S.C.A. § 4004 
(1977) (recodified at 38 U.S.C.A. § 7104 (West 2002)).

The evidence of record at the time of the Board's January 
1977 decision, which denied the claim for service connection 
for a skin condition, consisted of the veteran's service 
medical records, an April 1974 VA examination, a VA 
outpatient treatment record dated in February 1975, a 
November 1975 VA examination, and the veteran's testimony at 
his June 1976 RO hearing.

As the Board noted in its January 1977 decision, the veteran 
had generalized acne vulgaris at his entrance (or induction) 
physical examination in December 1958.  Acne vulgaris was 
again noted on reenlistment examination in April 1960.  In 
July 1960, the veteran complained of a rash on his chest and 
abdomen that had lasted for 2 days.  Physical examination 
revealed small red papules that were widely spread.  
Diagnosis was deferred.  When examined the next day, the rash 
was only slightly cleared on his trunk and was present on the 
arms and legs.  It was pruritic.  The next day, the rash was 
not clearing and was very pruritic.  There was very slight 
scaling on some skin lesions.  The veteran's skin was 
clinical normally at his separation physical examination in 
March 1965.

A review of the veteran's post-service treatment records that 
were of record at the time of the Board's January 1977 
decision showed that he received outpatient treatment in July 
1973 for mild psoriasis that involved the nails, knees, and 
elbows.  On VA examination in April 1974, the veteran 
reported that his skin condition had begun during service as 
an eruption on his scalp and had persisted since service.  
Physical examination showed erythematous seborrhea form 
scaling behind each ear, typical silvery, scaly plaques of 
psoriasis on each elbow and a few discrete scaly lesions on 
the back as well as a few on the shaft and glans of the 
penis.  There were a few psoriatic scaly lesions on the right 
knee and several fingernail plaques showed pitting as seen in 
psoriasis.  The diagnoses included generalized chronic 
psoriasis vulgaris that was mild at this examination.  On VA 
outpatient treatment in February 1975, the veteran complained 
that he had had psoriasis since a year before his discharge 
from active service but it had not been recognized as such by 
VA.  The VA examiner noted that the veteran had classical 
psoriasis.  On subsequent VA examination in November 1975, 
the veteran complained that his skin rash had worsened.  
Dermatological examination showed papulosquamous eruptions of 
the elbows, scalp, chest, legs, and arms.

The veteran testified at his RO hearing in June 1976 that he 
had experienced a skin condition since service.  His 
condition kept getting worse and spread to his scalp and 
behind his ears.  He also testified that he had used 
medication for this condition since service.

The pertinent evidence added to the record since the January 
1977 Board decision consists of VA medical records, private 
treatment records, the veteran's testimony at his July 2006 
Travel Board hearing, and his lay statements.  

A review of the veteran's more recent VA medical records 
shows no treatment for a skin condition prior to March 2000, 
when he complained of psoriasis on VA outpatient treatment.  
At that time, the veteran stated that his psoriasis was 
"breaking out" on his chest.  Objective examination of the 
skin showed diffuse raised red macules covering the anterior 
chest and extensor surfaces of the arms and lower legs.  The 
assessment included "psoriasis flare."  On VA outpatient 
treatment in November 2000, the veteran reported routinely 
using creams to treat his psoriasis.  He also stated that his 
last series of psoralen-ultraviolet light (PUVA) treatments 
had not helped his psoriasis, although it had cleared up 
after he stopped these treatments.  Objective examination of 
the skin showed no psoriatic plaques.  The veteran reported 
that he had started back on PUVA treatments twice a week for 
his psoriasis on VA outpatient treatment in February 2001.  
Objective examination of the skin showed white psoriatic 
patches on his elbows, knees, lower back and buttocks.  The 
assessment included psoriatic flare with a note that PUVA 
treatments had resumed.

A review of the veteran's post-service private treatment 
records obtained by the RO since the Board's January 1977 
decision, which denied his claim for service connection for a 
skin condition, shows no treatment for a skin condition.

In a September 2003 statement, the veteran repeated his 
contention that his skin condition had begun in 1964 during 
active service.  The veteran also testified at his July 2006 
Travel Board hearing that he had experienced flare-ups of 
psoriasis since active service.  He stated, "It never 
completely goes away."  

While these recent medical records and the veteran's 
statements are new, they cannot be regarded as material 
evidence because, even when considered with previous evidence 
of record, they do not show that the veteran has a current 
skin condition that was incurred in or aggravated by service, 
or that shows that a current skin condition is otherwise 
linked to some incident of active duty.  That is, the 
additional evidence in question does not provide an 
unestablished fact necessary to substantiate the claim for 
service connection for a skin condition.  The medical 
evidence in question confirms a diagnosis of psoriasis-the 
previous evidence also showed this skin disease-but it does 
not contain a competent opinion suggesting a causal link 
between a current diagnosis of a skin disease and service.  
It is pertinent to note that the skin rash reported during 
service was manifested by widely spread red papules that were 
not diagnosed and the separation examination of the skin was 
normal, whereas the veteran's psoriasis, initially diagnosed 
more than 8 years post-service, has been characterized by 
typical silvery, scaly plaques.  See, e.g., report of April 
1974 VA examination.  The Board finds that the added evidence 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a skin condition.

Based on the foregoing, the Board concludes that none of the 
newly received evidence is both new and material evidence.  
38 C.F.R. 3.156(a).  Accordingly, the Board finds that 
reopening of the claim for service connection for a skin 
condition is not warranted.


New & Material Evidence to Reopen Service Connection for a 
Left Foot Condition

A review of the claims file shows that the RO denied the 
veteran's claim for service connection for a left foot 
condition (which it characterized as callosities of the left 
foot) in a February 1998 rating decision.  The veteran was 
notified of this decision in March 1998 and was provided a 
copy of his procedural and appellate rights.  However, he did 
not file a timely notice of disagreement as required by 38 
C.F.R. § 20.201.  Under the circumstances, the Board finds 
that the February 1998 rating decision became final.  38 
U.S.C.A. § 7105(c).

Because the veteran filed his request to reopen the 
previously denied claim of entitlement to service connection 
for a left foot condition in June 2001, the amended 38 C.F.R. 
§ 3.156(a) does not apply here.  See 66 Fed. Reg. 45620- 
45632 (Aug. 29, 2001).  Accordingly, with respect to the 
veteran's request to reopen a previously denied claim for 
service connection for a left foot condition, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

The pertinent evidence added to the record since the February 
1998 rating decision includes VA outpatient treatment 
records, private treatment records, a January 2002 VA 
examination report, and the veteran's testimony at his July 
2006 Travel Board hearing.  The January 2002 VA examination 
report contains findings showing that the veteran had altered 
limb alignment and gait mechanics and that his gait was 
disturbed by his service-connected right foot condition.  
Significantly, the veteran testified at his July 2006 Travel 
Board hearing that his left foot condition had been 
aggravated by his service-connected greater trochanteric 
bursitis of both hips and/or by his service-connected right 
foot condition.  He testified that his service-connected 
disabilities aggravated his claimed left foot condition 
"because I put more weight on my left side."  The medical 
evidence is new as it was not of record at the time of the 
prior final rating decision in February 1998 and it is 
material as it shows that the veteran's altered gait 
mechanics, as documented in the January 2002 VA examination 
report, may be contributing to his claimed left foot 
condition.

The Board finds that this evidence bears directly and 
substantially upon the veteran's service connection claim for 
a left foot condition; is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of entitlement to service connection for a left 
foot condition is reopened.  38 U.S.C.A. § 5108 (West 2002).


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
skin condition is denied.

New and material evidence having been presented, the claim 
for service connection for a left foot condition is reopened; 
the appeal is granted to this extent only.


REMAND

With respect to the veteran's initial rating claims for 
trochanteric bursitis in both hips, the Board notes that the 
veteran's most recent VA orthopedic examination occurred in 
January 2002.  The veteran testified at his Travel Board 
hearing in July 2006 that his service-connected trochanteric 
bursitis in both hips had worsened since his most recent VA 
examination.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra.  Given the amount 
of time that has elapsed since the last VA compensation 
examination and the veteran's claim of increased disablement, 
the Board finds that a more current orthopedic examination is 
warranted.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006); see also, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 383-4 (1994).

Turning to the veteran's reopened claim for service 
connection for a left foot condition, the Board notes that 
the veteran is claiming that his left foot condition is 
aggravated by his service-connected trochanteric bursitis of 
the bilateral hips and his service-connected right foot 
condition.  The January 2002 VA examination report 
establishes that the veteran has been diagnosed with chronic 
painful callosities over the plantar surface of the right 
third and fourth metatarsals and bilateral greater 
trochanteric bursitis of the hips.  At that examination, the 
VA examiner commented that the veteran's altered gait 
mechanics resulted in aggravation of the bilateral hip 
condition and that the veteran's gait was disturbed by his 
service-connected right foot condition.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. 
§ 3.310(a). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  An amendment to 38 C.F.R. § 3.310 was enacted, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Since the Board has reopened the claim for service connection 
for a left foot disability\, the RO must adjudicate it on a 
de novo basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board further notes that, since the veteran appears to be 
claiming that his left foot condition was caused or 
aggravated by his service-connected greater trochanteric 
bursitis of both hips and/or his service-connected right foot 
condition, competent opinions are warranted to address this 
aspect of the veteran's claim.  38 C.F.R. § 3.310(a); 
Libertine, Reiber, and Allen, all supra.  See also 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his service 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Veterans Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The AMC/RO must also notify the veteran 
and his representative of the amendment to 
38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for a left foot condition or 
for trochanteric bursitis of either hip 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Schedule the veteran for VA orthopedic 
examination to determine the current 
severity of his service-connected greater 
trochanteric bursitis of both hips and the 
nature and etiology of his claimed left 
foot condition, including whether it is 
secondary (caused or aggravated) by 
service-connected greater trochanteric 
bursitis of both hips and/or his service-
connected right foot condition.  A copy of 
the examination notice sent to the veteran 
and his representative should be included 
in the claims file.  If the veteran 
subsequently fails to report for this 
examination, his failure to report should 
be documented in the claims file.  The 
claims file should be provided to the 
examiner for review of pertinent documents 
and that it was available for review 
should be noted in the examination report.  

Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is requested to 
determine whether it is at least as likely 
as not (50 percent or greater probability) 
that any left foot disability that may be 
present began during service, is linked to 
some incident of service, or was caused or 
aggravated by his service-connected 
greater trochanteric bursitis of either 
hip and/or his service-connected right 
foot disability.

If the veteran's left foot disability was 
aggravated by his service-connected right 
or left hip disability or by his right 
foot disorder, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected left foot disability 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or aggravation; less likely weighs against 
the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of any other 
indicated development, the RO should 
readjudicate the issues of entitlement to 
an initial rating in excess of 10 percent 
for greater trochanteric bursitis of the 
left hip, an initial rating in excess of 
10 percent for greater trochanteric 
bursitis of the right hip, and entitlement 
to service connection for a left foot 
condition, including as secondary to 
service-connected greater trochanteric 
bursitis of both hips and/or a service-
connected right foot condition.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC), which must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence received after the last 
SSOC was issued and any additional law or 
regulations that are applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


